Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-12, 27-35, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20200027959 to Cheng et al. (Cheng) in view of U.S. Pat. Pub. No. 10236217 to Ando et al. (Ando).
Regarding Claim 1, Cheng teaches a metal source/drain-based MOSFET comprising: 
a stopper 14; 
a channel layer 18 on the stopper; 
a first insulating layer (combination of 24/22) on the channel layer; 
a second insulating layer 26 between the stopper and the first insulating layer, and alternatively with the channel layer; 
a gate 34 on the channel layer and in the first insulating layer, wherein the gate comprises a gate oxide (36, examiner notes a typographical error in the reference; 36 is described as a conductor and 34 a dielectric in [0058] but they are clearly reversed) contacting the channel layer and the first insulating layer; 
the first insulating layer further includes an overhanging inner portion that directly contacts a top level of the topmost gate
wherein a top surface of the gate oxide directly contacts a bottom surface of an overhanging inner portion (see annotated Fig. 12)

    PNG
    media_image1.png
    263
    312
    media_image1.png
    Greyscale

a source/drain region 28 on the stopper and having a first side surface and a second side surface opposite the first side surface, the first side surface contacting the channel layer; and 
a source/drain metal region 40 directly contacting the source/drain region, wherein 
a topmost surface of the source/drain region is parallel to a surface of the stopper, at a level above a bottom level of a topmost gate, and directly contacts an overhanging outer portion of the first insulating layer 24 at the level above the bottom level of the topmost gate, 
a lowermost surface of the source/drain metal region is located at a level below a top level of a lowermost channel layer (see Fig. 12).
Examiner’s note: insulator 22 is monolithic where the overhanging portion of the instant invention is a separate piece. Amendments directed toward the overhanging portion being separate will not distinguish over Cheng; see MPEP 2144.04(V)(B).
Cheng does not explicitly teach the S/D contacts as required by Claim 1. However, in analogous art, Ando teaches recesses 175 in S/D regions 140 such that one side of the S/D regions contact the channel 105a and the other side contacts the metal 180.  It would have been obvious to the person of ordinary skill at the time of filing to modify Guha with the recessed S/D contact of Ando in order to increase the contact area between the S/D and the metal, thereby reducing resistance, as taught by Ando (Col. 10 lines 41-45).  

Regarding Claim 2, Cheng and Ando teach the metal source/drain-based MOSFET of claim 1, wherein the first side surface of the source/drain region is flush with a side surface of the first insulating layer (the side surface of S/D 28 abuts the nanowire column and all of the insulating layers, see Fig. 12).

Regarding Claim 3, Cheng and Ando teach the metal source/drain-based MOSFET of claim 1, wherein the first side surface of the source/drain region has a protruding shape with respect to the channel (see annotation, circled region is “protruding” with respect to the channel).

    PNG
    media_image2.png
    441
    173
    media_image2.png
    Greyscale


Regarding Claim 7, Cheng and Ando teach the metal source/drain-based MOSFET of claim 1, wherein the source/drain region has an etching portion (Recesses 175 of Ando).

Regarding Claim 8, Cheng and Ando teach the metal source/drain-based MOSFET of claim 1, wherein the source/drain region includes any one of silicon, germanium, tin, and group 3-5 compounds, and is of at least one of a crystalline phase, a poly-crystalline phase, or an amorphous phase (Ando, Col. 8, lines 13-24).

Regarding Claim 9, Cheng and Ando teach the metal source/drain-based MOSFET of claim 1, but are silent regarding the metal material. However, the person of ordinary skill can select an appropriate material among finite options that are used in the semiconductor industry (MPEP 2143R)

Regarding Claim 10, Cheng and Ando teach the metal source/drain-based MOSFET of claim 1 where the S/D regions are counterdoped to the stopper region. Ando teaches a doped punch-through-stopper 104 that is provided for preventing leakage current from the source to the drain (Ando, Col. 2 lines 52-64). As a law of physics, the S/D must be counterdoped in order to achieve the PTS effect, otherwise the layer 104 would not act as stopper but rather a short between the S/D, rendering the device ineffective.  Having the benefit of Ando, it would further be obvious to modify the stopper 14 of Cheng to be replaced by a semiconductor that is  counterdoped to the S/D regions to further prevent leakage current that the dielectric regions are there to mitigate.  It would further be obvious to counterdope the substrate 102 to the S/D regions 140 of Ando to stop any leakage current therethrough as well.  

Regarding Claim 11, Cheng and Ando teach the metal source/drain-based MOSFET of claim 2, wherein the gate is at a spaced space between the channel layers (see Fig. 12).

Regarding Claim 12, Cheng and Ando teach the metal source/drain-based MOSFET of claim 1, wherein the second insulating layer is in a spaced space between the channel layers, and on both sides of the gate (see Fig. 12).

Regarding Claim 27, Cheng and Ando teach the metal source/drain-based MOSFET of claim 1, wherein the source/drain region has an "L"-shaped cross-sectional profile, with a bottom of the "L" directly contacting the stopper and a side of the "L" directly contacting the second insulating layer (see annotated figure above).

Regarding Claim 28, Cheng and Ando teach the metal source/drain-based MOSFET of claim 1, wherein the source/drain region directly contacts the stopper (see figures 4-14 of Ando).

Regarding Claim 29, Cheng and Ando teach the metal source/drain-based MOSFET of claim 1, wherein the channel layer is provide in plurality, each of the plurality of channel layers stacked in a vertical direction perpendicular to an upper surface of the stopper, and a bottom surface of the source/drain metal region directly contacts the source/drain region at a lower level than a topmost one of the plurality of channel layers.

Regarding Claims 30 and 35, Cheng and Ando teach the metal source/drain-based MOSFET of claim 1, but does not explicitly teach that the source/drain metal region has a bottom surface that directly contacts the stopper.  However, the shape and depth of the trench in which the metal contact is formed directly affects the contact area between the S/D region and the contact. Optimization of a result effective variable is within the purview of the person of ordinary skill (MPEP 2144.05(II)(B)).

Regarding Claim 31, Cheng and Ando teach the metal source/drain-based MOSFET of claim 1, wherein the source/drain region has a bottom surface directly contacting the stopper (see figures 4-14 of Ando).

Regarding Claim 32, Cheng and Ando teach the metal source/drain-based MOSFET of claim 1, wherein a concentration of impurities included in the source/drain region has a range of between 10^19 cm-3 to 10^21 cm-3 (Ando, Col. 8 lines 13-25, where claimed and prior art ranges overlap, a prima facie case of obviousness is made, MPEP 2144.05(I)).

Regarding Claim 33, Cheng and Ando teach the metal source/drain-based MOSFET of claim 1, wherein the source/drain region defines an etching portion, the etching portion having a recessed profile, and the source/drain metal region fills the etching portion (see Ando throughout).

Regarding Claim 34, Cheng and Ando teach the metal source/drain-based MOSFET of claim 1, wherein the source/drain metal region includes at least one of aluminum, titanium, copper, or nickel (Ando, Col. 11 lines 57-61).

Regarding Claim 38, Cheng and Ando teach a metal source/drain-based MOSFET comprising: 
a stopper; 
a plurality of channel layers on the stopper; 
a first insulating layer directly on a topmost one of the plurality of channel layers; 
a plurality of second insulating layers between the stopper and the first insulating layer, and alternatively with the channel layer; 
a plurality of gates on the plurality of channel layers and in the first insulating layer, wherein each of the plurality of gates comprise a gate oxide contacting a respective one of the channel layer and the first insulating layer; 
a source/drain region directly on the stopper and having a first side surface and a second side surface opposite the first side surface, the first side surface directly contacting each of the plurality of channel layers; and 
a source/drain metal region directly contacting the second side surface of the source/drain region, wherein 
a top of an uppermost surface of the source/drain region contacts the source/drain metal region at a level above a bottom surface of a topmost one of the plurality of gates and is above the bottom surface of the topmost one of the plurality of gates, 
a top of a lowermost surface of the source/drain region, different from the uppermost surface of the source/drain region, contacts the source/drain metal region, 
the top of the uppermost surface the source/drain region contacts an overhanging outer portion of the first insulating layer at a level above a bottom level of the topmost one of the plurality of gates, 
a lowermost surface of the source/drain metal region is at a level below a top level of a lowermost one of the plurality of channel layers, 
the first insulating layer further includes an overhanging inner portion that directly contacts a top level of the topmost one of the plurality of gates, and
a top surface of the gate oxide directly contacts a bottom surface of an overhanging inner portion (see above rejections of Claims 1 and 27).

Regarding Claim 39, Cheng and Ando teach the metal source/drain based MOSFET of claim 38, wherein the source/drain region includes a bottom portion directly contacting the stopper (see Ando throughout).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Ando in view of U.S. Pat. Pub. No. 20200266296 to Chu-Kung et al. (Chu-Kung).
Regarding Claims 4 and 5, Cheng and Ando teach the metal source/drain-based MOSFET of claim 1 including a gate oxide 36 but do not explicitly teach that the gate comprises: 
a metal barrier on the gate oxide; and 
a work function control metal filling an interior of the metal barrier.
However, in analogous art, Chu-Kung teaches in [0052] that a gate may have a barrier and work function layer. It would have been obvious to the person of ordinary skill at the time of filing to modify Guha with the multi-layer gate of Chu-Kung in order to tune the work function of the gate, as taught by Chu-Kung in the quoted section. It would further be obvious to sequence the barrier between the work function and gate oxide to prevent metal ions from the work function or contact layer to migrate into the dielectric.

Regarding Claim 6, Cheng, Ando and Chu-Kung teach the metal source/drain-based MOSFET of claim 4, further comprising: 
a gate metal region (34) on the metal barrier and on the work function control metal, which in turn are on the gate oxide (the work function layer would naturally go between the barrier and the gate metal to adjust a work function therebetween).

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Ando in view of U.S. Pat. No. 10211109 to Leobandung.
Regarding Claims 36 and 37, Cheng and Ando teach metal source/drain-based MOSFET of claim 1, but do not explicitly teach that the source/drain region is an amorphous phase.  However, in analogous art, Leobandung teaches that crystalline S/D (as suggested by Ando and Guha) and polycrystalline and amorphous S/D regions are recognized as suitable for S/D materials of GAA devices in the prior art (Col. 4 lines 54-58, see MPEP 2144.07).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/               Primary Examiner, Art Unit 2812